Title: To Benjamin Franklin from Court de Gébelin, [after 7 May 1781]
From: Court de Gébelin, Antoine
To: Franklin, Benjamin


Monsieur
[after May 7, 1781]
Je profite de l’occasion que me fournit M. de Sonnerat pour vous temoigner ma reconnoissance de la reponse dont vous m’avez honoré & que j’ai trouvé chez moi en revenant d’une Course de 250. lieues: & pour vous aprendre que je viens de recevoir enfin par M. Sewall la Grammaire Indienne d’Elliot que je cherchois depuis si longtems & où j’ai trouvè des choses très interessantes.
Si vos occupations vous permettoient d’honorer de votre presence Jeudi prochain sur les 5. heures du soir, le Musée, j’en aurois une vive satisfaction ainsi que tous nos Membres. Nous y aurons M. de Sonnerat; le Secretaire de l’Academie de Marine de Brest, M. de Langes & plusieurs Personnes de votre connoissance. M. votre digne Petit Fils voudra bien vous y accompagner. L’adresse du Musée est Rue St André des Arts en face de la Rue Gille-coeur, maison de M. Millon Conseiller au Chatelet.
Je suis avec autant de veneration que de reconnoissance Monsieur Votre très humble & très ob. Serviteur
Court DE Gebelin
 
Notation: Court de Geblin
